963 A.2d 840 (2009)
197 N.J. 468
In the Matter of Avis Cole WILLIAMS, an Attorney at Law (Attorney No. XXXXXXXXX).
D-19 September Term 2008
Supreme Court of New Jersey.
January 29, 2009.

ORDER
AVIS COLE WILLIAMS of MAYS LANDING, who was admitted to the bar of this State in 1987, having been ordered by the Court on January 6, 2009, to comply with the determination of the District I Fee Arbitration Committee in Docket No. I-08-0008F, by refunding the sum of $5,000 to her client within fourteen days after the filing date of the Order and paying the client the balance of the $7,850 award and a $500 sanction to the Disciplinary Oversight Committee within sixty days thereafter, failing which she would be temporarily suspended from the practice of law without further notice;
And the Office of Attorney Ethics having reported to the Court that AVIS COLE WILLIAMS has failed to comply with the terms of the Court's Order filed January 6, 2009;
And good cause appearing;
It is ORDERED that AVIS COLE WILLIAMS is temporarily suspended from the practice of law, effective immediately, and until the further Order of the Court: and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.